Order entered December 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00346-CR
                                      No. 05-14-00347-CR

                          MICHAEL KENNEDY LOUIS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-10013-Q, F13-52531-Q

                                           ORDER
       The Court REINSTATES the appeals.

       On October 27, 2014, we granted the motion of Riann Moore to withdraw as counsel.

We ordered the trial court to appoint new counsel to represent appellant. On December 16,

2014, appellant and new counsel David Bulbow filed a motion to dismiss the appeals. We will

dispose of the motion to dismiss the appeals in due course.

       We DIRECT the Clerk to add David Bulbow as appellant’s appointed attorney of record.

                                                      /s/     LANA MYERS
                                                              JUSTICE